DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2021 has been entered. 

Election/Restrictions
Newly submitted claims 15-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Invention I (claims 1-14) and Invention II (claims 15-20) are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed for receiv[ing] a first identifier of a printed casino currency item, a second 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and  
.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 15-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 

Status of Claims
This non-final office action is responsive to Applicant’s submission filed 08/26/2021. Currently, claims 1-20 are pending. For the purpose of this prosecution, claims 1-14 are being examined, and claims 15-20 have been withdrawn. Claims 1 and 14 have been amended. No newly added or cancelled claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 1 recites in part, 
“…indicated as invalid by a printed casino currency item scanner associated with the one or more currency acceptance locations and through which the printed casino currency items passed…; and 
“…a second identifier associated with the currency item scanner through which the at least one of the printed casino currency items indicated as invalid passed…” 
It is unclear if the printed casino currency item “passes through the currency item scanner” or “through a currency acceptance location with a currency item scanner”. 
Applicant is respectfully requested to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Appropriate correction is required. 
Claim 8 recites similar limitations as set forth in claim 1, and therefore is rejected based on the same rationale. 
Claims 2-7 and 9-14 depend, directly or indirectly, on claims 1 or 8, and therefore are rejected based on their dependence.  

Allowable Subject Matter
Claims 1-14 are allowed over prior art. 
Claims 1 and 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 


None of the cited and/or relevant prior art teaches or suggests the combination: 
receive, via the at least one network communications interface and in response to the query from the at least one processor, a first identifier of at least one of the printed casino currency items, a second identifier associated with the currency item scanner through which the at least one of the printed casino currency items indicated as invalid passed and a third identifier associated with a currency container into which the at least one of the printed casino currency items indicated as invalid was ultimately received after being scanned; and 
compare the second identifier and third identifier to confirm each belongs to a same currency acceptance location”, as recited in claim 1. 
Claim 8 recites similar limitations as set forth in claim 1, and therefore is patentable over the cited and/or relevant prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687